[Cite as State v. Farley, 2018-Ohio-4986.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                    No. 18AP-280
v.                                                 :            (C.P.C. No. 95CR-2955)

James R. Farley,                                   :           (REGULAR CALENDAR)

                 Defendant-Appellant.              :



                                             D E C I S I O N

                                    Rendered on December 13, 2018


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee.

                 On brief: James R. Farley, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} James R. Farley is appealing from the trial court's failure to grant him relief
based on his filing a petition for postconviction relief. He assigns two errors for our
consideration:
                 [I.] Where a trial court's journal entry on resentencing fails to
                 include a formerly imposed mandatory fine and in turn seeks
                 to credit the defendant for prison time served in conjunction
                 with the underlying conviction in violation of: O.R.C. Section
                 2929.19(B)(2)(g)(i) the judgment is 'declared void' by
                 operation of law; it must be vacated; and the defendant is
                 entitled to a new ('de novo') sentencing hearing.

                 [II.] Whether a trial court's failure to impose a valid final
                 judgment within the time limitation prescribed in: O.R.C.
                 Section 2325.18(A); and, O.R.C. Section 2329.07(A)(l), i.e.,
                 five years, *such judgment becomes dormant and the revival
No. 18AP-280                                                                             2

              of the judgment is thus governed by the mandatory provisions
              of: O.R.C. Section 2325.15-2325.17.

       {¶ 2} Farley was convicted of aggravated murder in 1996 and sentenced to a life
sentence of incarceration. The original sentencing entry required that he serve 20 years of
incarceration before he was eligible for parole. A few months later, a new sentencing entry
was journalized with the additional requirement that Farley serve 20 full years of
incarceration before he was eligible for parole.
       {¶ 3} The addition of the word "full" was overturned on appeal and the case was
remanded for another sentencing. This last sentencing occurred on August 15, 2000.
       {¶ 4} Over 15 years later, Farley attempted to overturn the last sentencing entry
with a petition for postconviction relief. The judge now assigned to his case denied him
relief on two separate, valid grounds. First, the time to pursue a petition for
postconviction relief is basically 180 days and Farley is 15 years past that time. Second,
Farley had the opportunity to appeal the final sentencing entry and failed to do so.
       {¶ 5} The fact that the trial court did not impose a fine on him in the last
sentencing entry does not make his life sentence stated in that entry void. His first
assignment of error is overruled.
       {¶ 6} The last life sentence imposed on Farley was, in fact, a final judgment which
could have been appealed, but was not. The sentences and journalized judgment never
became dormant. Further, Farley has been incarcerated the whole time, which is
inconsistent with the concept of the judgment being considered dormant.
       {¶ 7} The second assignment of error is overruled.
       {¶ 8} Both assignments of error having been overruled, the judgment of the
Franklin County Court of Common Pleas is affirmed.
                                                                       Judgment affirmed.

                            TYACK and DORRIAN, JJ., concur.
                                _________________